      Case 1:19-cv-00391-LG-RHW Document 205 Filed 12/20/19 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

 ARC CONTROLS, INC.,                            )
      Plaintiff,                                )
                                                )
                                                )
 v.                                             )    CASE NO. 1:19-cv-391-LG-RHW
                                                )
                                                )    Consolidated with:
 M/V NOR GOLIATH, in rem, and                   )    CASE NO. 1:19-cv-395-HSO-JCG
 GOLIATH OFFSHORE HOLDINGS                      )
 PTE. LTD., in personam                         )
 _________________________________              )

                                             ANSWER

        NOW COMES Defendant, M/V NOR GOLIATH, in rem, (“Defendant” or “Goliath”), and

answers as follows the averments of the Complaint filed by Plaintiff-in-Intervention, Bishop

Lifting Products, Inc. d/b/a Morgan City Rentals, Inc. and d/b/a Delta Rigging & Tools (“Bishop”

or “Plaintiff”):

                                           First Defense

        As a separate and complete defense, and/or in the alternative, Plaintiff’s claims are

prescribed, perempted, subject to a statute of limitations or repose, or otherwise time-barred.

                                          Second Defense

        The allegations of the Complaint are vague and ambiguous, and moreover contain no

allegations of fault, negligence, or other liability against Defendant.

                                           Third Defense

        As a separate and complete defense, and/or in the alternative, the allegations of the

Complaint fail to establish a cause of action against Defendant or otherwise state a claim upon

which relief can be granted.




PD.26821563.1
      Case 1:19-cv-00391-LG-RHW Document 205 Filed 12/20/19 Page 2 of 11



                                          Fourth Defense

        As a separate and complete defense, and/or in the alternative, the allegations of the

Complaint fail to establish that Plaintiff has any right of action against Defendant or the procedural

capacity to maintain a claim against Defendant.

                                           Fifth Defense

        As a separate and complete defense, and/or in the alternative, the venue is improper.

                                           Sixth Defense

        As a separate and complete defense, and/or in the alternative, the Court lacks in personam

jurisdiction over Defendant.

                                          Seventh Defense

        As a separate and complete defense, and/or in the alternative, Defendant objects to the

sufficiency of citation, process, and/or service.

                                          Eighth Defense

        As a separate and complete defense, and/or in the alternative, to the extent the Plaintiff has

suffered any damages, which is denied, said damages are the sole result of the Plaintiff’s own fault

and/or negligence, and/or in the alternative any recovery to which the Plaintiff may be entitled

must be reduced in proportion to the Plaintiff’s own contributory negligence.

                                           Ninth Defense

        As a separate and complete defense, and/or in the alternative, to the extent the Plaintiff has

suffered any damages, which is denied, said damages are the result of persons or entities other than

Defendant or over whom Defendant had no control and for whom Defendant bears no liability.

                                           Tenth Defense

        As a separate and complete defense, and/or in the alternative, to the extent the Plaintiff has




PD.26821563.1
      Case 1:19-cv-00391-LG-RHW Document 205 Filed 12/20/19 Page 3 of 11



sustained any damages, which is denied, the Plaintiff has failed to mitigate said damages.

                                        Eleventh Defense

        As a separate and complete defense, and/or in the alternative, Defendant affirmatively

shows that the Plaintiff sustained no damages as the result of any breach of legal duty owed by

Defendant for which the Plaintiff may recover any amounts whatsoever.

                                        Twelfth Defense

        As a separate and complete defense and/or in the alternative, Defendant denies that the

Plaintiff sustained damages; however, should it be found that the Plaintiff was damaged under the

circumstances alleged, which is denied at all times, Defendant affirmatively show that such

damage was caused solely and completely by an unavoidable accident for which Defendant cannot

be held legally responsible.

                                       Thirteenth Defense

        As a separate and complete defense and/or in the alternative, Defendant denies that the

Plaintiff sustained any damages; however, should it be found that the Plaintiff was injured and/or

damaged as alleged, which is denied at all times, Defendant affirmatively show that any such

damage was caused by an Act of God, or force majeure, for which Defendant cannot be held

legally responsible.

                                      Fourteenth Defense

        As a separate and complete defense and/or in the alternative, Defendant denies that the

Plaintiff sustained any damages and demand full proof of any damages Plaintiff avers were

actually incurred.

                                       Fifteenth Defense

        Defendant denies any alleged acts, omissions, or unseaworthy conditions, but to the extent




PD.26821563.1
      Case 1:19-cv-00391-LG-RHW Document 205 Filed 12/20/19 Page 4 of 11



such may be proven, Defendant denies that same were within the privity and/or knowledge of

Defendant, and avers entitlement to the full protection of the Shipowners Limitation of Liability

Act, 46 U.S.C. §§ 30501 et seq., including but not limited to the right to have the United States

District Court sitting in admiralty assess the Defendant’s liability, privity and/or knowledge vel

non, and the right to have its liability, if any, limited to the value of the M/V NOR GOLIATH and

her pending freight after the voyage.

                                         Sixteenth Defense

        Defendant claims entitlement to defense, indemnity, coverage as an additional or named

insured, contribution, set off, or any other such available remedy with respect to any party or non-

party from whom Defendant may be owed such relief.

                                        Seventeenth Defense

        Defendant pleads each and every matter deemed an affirmative defense under the Federal

Rules of Civil Procedure, including but not limited to all matters set forth in Fed. R. Civ. P. 8(c)

and 12(b).

                                        Eighteenth Defense

        Defendant pleads each and every matter deemed a compulsory counter-claim, including

but not limited to reimbursement of any costs and/or damages incurred by the Defendant in

connection with the alleged transaction or occurrence out of which the Plaintiff’s claims arise.

                                        Nineteenth Defense

        In the further alternative, Defendant affirmatively shows that the Plaintiff fails to make a

prima facie case.

                                        Twentieth Defense

        Defendant pleads the affirmative defense of accord and satisfaction arising from the




PD.26821563.1
      Case 1:19-cv-00391-LG-RHW Document 205 Filed 12/20/19 Page 5 of 11



agreed settlement of this matter between Bishop and Goliath, wherein Bishop agreed to dismiss

its claim in consideration for the removal of its alleged equipment aboard the vessel.

                                       Twenty-First Defense

        In the further alternative, and subject to the exceptive allegations and affirmative defenses

set forth herein, Defendant denies each and every allegation set forth in the Complaint, except as

the same may be hereinafter admitted or modified. In further responding to the said allegations,

Defendant avers as follows:

                                                      1.

        The allegations of Article 1 of Plaintiff’s Complaint call for a legal conclusion and require

no response from the Defendant.

                                                      2.

        The allegations of Article 2 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                      3.

        The allegations of Article 3 of Plaintiff’s Complaint are denied except to admit that the

M/V NOR GOLIATH is a foreign-flag vessel that is currently within this Judicial District.

                                                      4.

        The allegations of Article 4 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                      5.

        The allegations of Article 5 of Plaintiff’s Complaint denied and/or denied for lack of

information sufficient to justify a belief therein.




PD.26821563.1
      Case 1:19-cv-00391-LG-RHW Document 205 Filed 12/20/19 Page 6 of 11



                                                      6.

        The allegations of Article 6 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.

                                                      7.

        The allegations of Article 7 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.

                                                      8.

        The allegations of Article 8 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                      9.

        The allegations of Article 9 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  10.

        The allegations of Article 10 of Plaintiff’s Complaint are denied except to admit that the

GOLIATH was arrested in this District.

                                                  11.

        The allegations of Article 11 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  12.

        The allegations of Article 12 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  13.

        The allegations of Article 13 of Plaintiff’s Complaint are denied and/or denied for lack of




PD.26821563.1
      Case 1:19-cv-00391-LG-RHW Document 205 Filed 12/20/19 Page 7 of 11



information sufficient to justify a belief therein.

                                                  14.

        The allegations of Article 14 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  15.

        The allegations of Article 15 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  16.

        The allegations of Article 16 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.

                                                  17.

        The allegations of Article 17 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.

                                                  18.

        The allegations of Article 18 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.

                                                  19.

        The allegations of Article 19 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  20.

        The allegations of Article 20 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.




PD.26821563.1
      Case 1:19-cv-00391-LG-RHW Document 205 Filed 12/20/19 Page 8 of 11



                                                  21.

        The allegations of Article 21 of Plaintiff’s Complaint are denied for lack of information

sufficient to justify a belief therein.

                                                  22.

        The allegations of Article 22 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  23.

        The allegations of Article 23 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  24.

        The allegations of Article 24 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  25.

        The allegations of Article 25 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  26.

        The allegations of Article 26 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  27.

        The allegations of Article 27 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  28.

        The allegations of Article 28 of Plaintiff’s Complaint are denied and/or denied for lack of




PD.26821563.1
      Case 1:19-cv-00391-LG-RHW Document 205 Filed 12/20/19 Page 9 of 11



information sufficient to justify a belief therein.

                                                  29.

        The allegations of Article 29 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  30.

        The allegations of Article 30 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  31.

        The allegations of Article 31 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  32.

        The allegations of Article 32 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  33.

        The allegations of Article 33 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  34.

        The allegations of Article 34 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  35.

        The allegations of Article 35 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.




PD.26821563.1
     Case 1:19-cv-00391-LG-RHW Document 205 Filed 12/20/19 Page 10 of 11



                                                  36.

        The allegations of Article 36 of Plaintiff’s Complaint are denied and/or denied for lack of

information sufficient to justify a belief therein.

                                                  37.

        The allegations of the “PRAYER” Article, its subparts, and all other unnumbered Articles

of Plaintiff’s Complaint are denied.

        WHEREFORE, Defendant prays that this Answer be deemed good and sufficient and that,

after due proceedings are had, Defendant, M/V NOR GOLIATH, in rem, has the Court enter

judgment in its favor and against Plaintiff, dismissing Plaintiff’s Complaint at their cost and for

reimbursement of attorneys’ fees and costs expended in defending the action and for all other just

and equitable relief as this Court deems proper. Alternatively, Defendant prays that the Third

Party Defendant, Epic Companies, LLC, be tendered to Bishop Lifting Products, Inc. pursuant to

Fed. R. Civ. P. 14(c), and be found liable and cast in Judgment for any and all recoverable damages

and/or costs in any way associated with this proceeding.




PD.26821563.1
     Case 1:19-cv-00391-LG-RHW Document 205 Filed 12/20/19 Page 11 of 11




                                            Respectfully submitted:

                                            s/James G. Wyly, III
                                            James G. Wyly, III, MS Bar 7415
                                            Phelps Dunbar LLP
                                            2602 13th Street, Suite 300
                                            Gulfport, Mississippi 39501
                                            info@phelps.com
                                            Telephone:    (228) 679-1130
                                            Facsimile:    (228) 679-1131
                                            E-Mail:       jim.wyly@phelps.com

                                            -and-

                                            Miles P. Clements, T.A. (4184)
                                            Joseph E. Lee III (26968)
                                            Zachary J. Ardoin (37575)
                                            Phelps Dunbar LLP
                                            Canal Place
                                            365 Canal Street, Suite 2000
                                            New Orleans, Louisiana 70130
                                            Telephone:    (504) 566-1311
                                            Facsimile:    (504) 568-9130
                                            E-Mail:       miles.clements@phelps.com
                                                          josh.lee@phelps.com

                                            Counsel for Defendant,
                                            M/V NOR GOLIATH, in rem,



                                     Certificate of Service

        I HEREBY CERTIFY that, on the 20th day of December, 2019, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, that service was accomplished
through the Notice of Electronic Filing on Filing Users, and that service was accomplished on any
party or counsel who is not a Filing User by other means in accordance with the Federal Rules of
Civil Procedure and the Local Rules of this Court.

                                            s/James G. Wyly, III



PD.26821563.1
